 

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
 
CH ENERGY GROUP, INC.
2011 LONG-TERM EQUITY INCENTIVE PLAN
 
RESTRICTED SHARES AGREEMENT


Summary of Restricted Share Grant
 
CH Energy Group, Inc., a New York corporation (the "Company"), grants to the
Grantee named below, in accordance with the terms of the CH Energy Group, Inc.
2011 Long-Term Equity Incentive Plan (the "Plan") and this Restricted Shares
Agreement (the "Agreement"), the following number of Restricted Shares, on the
Date of Grant set forth below:
 
 
 

   Name of Grantee:  ________________________              Number of Restricted
Shares:  ________________________              Date of Grant:  
__________________, 20___              Vesting Date:   ________________________
 

 
Terms of Agreement
 
1.           Grant of Restricted Shares. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Date of Grant, the total number
of Restricted Shares (the "Restricted Shares") set forth above.  The Restricted
Shares shall be fully paid and nonassessable.
 
2.           Vesting of Restricted Shares.
 
(a)           The Restricted Shares shall vest and become nonforfeitable if the
Grantee shall have remained in the continuous employ of _______ through the
Vesting Date.
 
(b)           Notwithstanding the provisions of Section 2(a), all of the
Restricted Shares covered by this Agreement shall immediately become vested and
nonforfeitable if, prior to the Vesting Date (i) the Grantee dies or becomes
disabled (as determined by the Committee in its sole discretion) while in the
employ of _______, or (ii) a Change in Control occurs while the Grantee is
employed by _______.
 
(c)           Notwithstanding anything contained in this Agreement to the
contrary, the Committee may, in its sole discretion, accelerate the time at
which the Restricted Shares become vested and nonforfeitable on such terms and
conditions as it deems appropriate.
 
(d)           For purposes of this Agreement, the continuous employment of the
Grantee with _______ shall not be deemed to have been interrupted, and the
Grantee shall not be deemed to have ceased to be an employee of _______, by
reason of the transfer of his employment among the Company and its Subsidiaries
or a leave of absence approved by the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Forfeiture of Shares. The Restricted Shares that have not yet
vested pursuant to Section 2 (including without limitation any dividends for
which the record date occurs on or after the date of forfeiture) shall be
forfeited automatically without further action or notice if the Grantee ceases
to be employed by _______ other than as provided in Section 2(b) or (c).  In the
event of a forfeiture of the Restricted Shares, the stock book entry account
representing the Restricted Shares covered by this Agreement shall be cancelled
and all Restricted Shares shall be returned to the Company.
 
4.           Transferability.  The Restricted Shares may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee, except to the Company, until the Restricted Shares have become vested
as provided in Section 2.  Any purported transfer or encumbrance in violation of
the provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares.  The Committee, in its sole discretion, when and as is
permitted by the Plan, may waive the restrictions on transferability with
respect to all or a portion of the Restricted Shares, provided that any
permitted transferee (other than the Company) shall remain subject to all the
terms and conditions applicable to the Restricted Shares prior to such transfer.
 
5.           Dividend, Voting and Other Rights.  Except as otherwise provided
herein, from and after the Date of Grant, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares.  Notwithstanding the preceding sentence:
 
(a)           Cash dividends paid on the Restricted Shares shall be
automatically deferred and reinvested in additional Restricted Shares (including
fractions thereof), based on the weighted average price per Share as of the
applicable dividend payment date.  The additional Restricted Shares shall be
subject to the same restrictions as the Restricted Shares covered by this
Agreement.
 
(b)           Additional Shares or other securities that the Grantee may become
entitled to receive pursuant to a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, separation or reorganization or
any other change in the capital structure of the Company shall be considered
Restricted Shares and shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement.
 
6.           Custody of Restricted Shares; Stock Power.  Until the Restricted
Shares have become vested and nonforfeitable as provided in Section 2, the
Restricted Shares shall be issued in book-entry only form and shall not be
represented by a certificate.  The restrictions set forth in this Agreement
shall be reflected on the stock transfer records maintained by or on behalf of
the Company.  The Grantee agrees that, in order to ensure compliance with the
restrictions imposed on the Restricted Shares under this Agreement, the Company
may issue appropriate "stop transfer" instructions to its transfer agent, if
any.  By execution of this Agreement and effective until the Restricted Shares
have become vested and nonforfeitable as provided in Section 2, the Grantee
hereby irrevocably constitute and appoint the Chief Executive Officer or the
Chief Financial Officer of the Company attorneys-in-fact to transfer the
Restricted Shares on the stock transfer records of the Company with full power
of substitution.   The Grantee agrees to take any and all other actions
(including without limitation executing, delivering, performing and filing such
other agreements, instruments and documents) as the Company may deem necessary
or appropriate to carry out and give effect to the provisions of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
7.           No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee.
 
8.           Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or its Subsidiaries and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or its Subsidiaries.
 
9.           Taxes and Withholding.  If the Company or any Subsidiary is
required to withhold any federal, state, local or other taxes in connection with
the vesting of the Restricted Shares, then the Grantee shall satisfy such
withholding obligation by surrendering to the Company a portion of the Shares
that become vested by the Grantee hereunder, and the Shares so surrendered by
the Grantee shall be credited against any such withholding obligation at the
Fair Market Value per Share on the date of such surrender.  As a condition to
receiving this award, the Grantee acknowledges and agrees that he or she shall
not file an election under Section 83(b) of the Code with respect to all or any
portion of the Restricted Shares.
 
10.           Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements of the New York Stock Exchange or any national securities exchange
with respect to the Restricted Shares; provided, however, notwithstanding any
other provision of this Agreement, the Restricted Shares shall not be delivered
or become vested if the delivery or vesting thereof would result in a violation
of any such law or listing requirement.
 
11.           Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee.  Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.  Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee's consent.
 
12.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
13.           Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto.  In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern.  Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan.  The Compensation
Committee of the Board acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Shares.
 
 
-3-

--------------------------------------------------------------------------------

 
 
14.           Successors and Assigns.  Without limiting Section 4, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
 
15.           Governing Law.  The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of New York,
without giving effect to the principles of conflict of laws thereof.
 
16.           Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement.  The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge.
 
(Signatures are on the following page)
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.
 

  CH ENERGY GROUP, INC.                   
 
By:
/s/ Steven V. Lant       Name: Steven V. Lant      
Title: Chairman of the Board, President and
          Chief Executive Officer 
 

 
 
 
The undersigned hereby acknowledges receipt of a copy of the Plan, Plan Summary
and Prospectus, and the Company's most recent Annual Report and Proxy Statement
(the "Prospectus Information"). The Grantee represents that he or she is
familiar with the terms and provisions of the Prospectus Information and hereby
accepts the award of Restricted Shares on the terms and conditions set forth
herein and in the Plan.
 



       
 
 
        Grantee                      Date:    

 
 
-5-

--------------------------------------------------------------------------------

 